

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAW OR
PURSUANT TO RULE 144 OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED.


Date of Issuance
 
Void after
June 26, 2007
 
June 26, 2010



TRULITE, INC.


WARRANT TO PURCHASE SHARES OF COMMON STOCK
 
This Warrant is issued to _________________ (the “Holder”) by Trulite, Inc., a
Delaware corporation (the “Company”).


1. Purchase of Shares.
 
(a) Number of Shares. Subject to the terms and conditions set forth herein, the
Holder is entitled, upon surrender of this Warrant at the principal office of
the Company (or at such other place as the Company shall notify the Holder in
writing), to purchase from the Company up to Three Hundred Thirty Three Thousand
Three Hundred Thirty Three (333,333) fully paid and nonassessable shares of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”).
 
(b) Exercise Price. The exercise price for the shares of Common Stock issuable
pursuant to this Section 1 (the “Shares”) shall be One Dollar ($1.00) per share
(the “Exercise Price”). The Shares and the Exercise Price shall be subject to
adjustment pursuant to Section 7 hereof.
 
2. Exercise Period. This Warrant shall be exercisable, in whole or in part,
during the term commencing on the date hereof and ending at 5:00 p.m. CDT on
June 26, 2010 (the “Exercise Period”); provided, however, that this Warrant
shall no longer be exercisable and become null and void upon the consummation of
any “Termination Event” defined as (a) the closing of the sale, transfer or
other disposition of all or substantially all of the Company’s assets, (b) the
consummation of the merger or consolidation of the Company with or into another
entity (except a merger or consolidation in which the holders of Company’ Common
Stock immediately prior to such merger or consolidation continue to hold at
least 50% of the equity interest of the Company or the surviving or acquiring
entity), (c) the closing of the transfer (whether by merger, consolidation or
otherwise), in one transaction or a series of related transactions, to a person
or group of affiliated persons (other than an underwriter of the Company’s
securities), of the Company’s securities if, after such closing, such person or
group of affiliated persons would hold more than 50% of the outstanding Common
Stock of the Company, or (e) a liquidation, dissolution or winding up of the
Company; provided, however, that a transaction shall not constitute a
Termination Event if its sole purpose is to change the state of the Company’s
organization or to create a holding company that will be owned in substantially
the same proportions by the persons who held the Company’s securities
immediately prior to such transaction.
 
1

--------------------------------------------------------------------------------


 
3. Method of Exercise.
 
(a) While this Warrant remains outstanding and exercisable in accordance with
Section 2 above, the Holder may exercise, in whole or in part, the purchase
rights evidenced hereby. Such exercise shall be effected by:
 
(i) the surrender of the Warrant, together with a duly executed copy of the
Notice of Exercise attached hereto, to the Secretary of the Company at its
principal office (or at such other place as the Company shall notify the Holder
in writing); and
 
(ii) the payment of the Exercise Price, which shall be payable in cash, or by
certified or official bank check, or, if the fair market value of one share of
Common Stock is greater than the Exercise Price (at the date of the calculation
set forth below), in lieu of exercising this Warrant for cash, the Holder may
elect to receive a number of Shares computed using the following formula:
 
Where
 
X = Y(A-B)/A
 
X = the number of Shares to be issued to the Holder
 
Y = the number of Shares issuable on exercise of the Warrant, or if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)
 
A = the fair market value of one Share (at the date of such calculation)
 
B = the Exercise Price (as adjusted to the date of calculation)
 
If the Shares are publicly traded at the time of the foregoing calculation
(whether quoted on the over-the-counter bulletin board, or traded in an
over-the-counter market or on an exchange) the fair market value per Share shall
be the average closing price for the Common Stock for the ten (10) trading days
immediately preceding the date of the calculation. Otherwise, the Board of
Directors of the Company shall determine the fair market value of a Share in its
reasonable judgment.
 
(b) Each exercise of this Warrant shall be deemed to have been effected
immediately prior to the close of business on the day on which this Warrant is
surrendered to the Company as provided in Section 3(a) above. At such time, the
person or persons in whose name or names any certificate for the Shares shall be
issuable upon such exercise as provided in Section 3(c) below shall be deemed to
have become the holder or holders of record of the Shares represented by such
certificate.
 
2

--------------------------------------------------------------------------------




 
(c) As soon as practicable after the exercise of this Warrant in whole or in
part the Company at its expense will cause to be issued in the name of, and
delivered to, the Holder, or as such Holder (upon payment by such Holder of any
applicable transfer taxes) may direct:
 
(i) a certificate or certificates for the number of Shares to which such Holder
shall be entitled, and
 
(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Shares equal to the number of such Shares described in
this Warrant minus the number of such Shares purchased by the Holder upon all
exercises made in accordance with Section 3(a) above.
 
4. Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Holder that:
 
(a) Organization, Good Standing, and Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to carry
on its business as now conducted. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties.
 
(b) Authorization. Except as may be limited by applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights, all corporate action has been taken on the
part of the Company, its officers, directors, and stockholders necessary for the
authorization, execution and delivery of this Warrant. The Company has taken all
corporate action required to make all the obligations of the Company reflected
in the provisions of this Warrant the valid and enforceable obligations they
purport to be. The issuance of this Warrant will not be subject to preemptive
rights of any stockholders of the Company. The Company has authorized sufficient
shares of Common Stock to allow for the exercise of this Warrant.
 
(c) Valid Issuance of Common Stock. The Shares, when issued, sold, and delivered
in accordance with the terms of the Warrants for the consideration expressed
therein, will be duly and validly issued, fully paid and nonassessable and,
based in part upon the representations and warranties of the Holders in this
Warrant, will be issued in compliance with all applicable federal and state
securities laws.
 
5. Representations and Warranties of the Holder. In connection with the
transactions provided for herein, the Holder hereby represents and warrants to
the Company that:
 
(a) Authorization. Holder represents that it has full power and authority to
enter into this Warrant. This Warrant constitutes the Holder’s valid and legally
binding obligation, enforceable in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization, or similar
laws relating to or affecting the enforcement of creditors’ rights and (ii) laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.
 
3

--------------------------------------------------------------------------------




 
(b) Purchase Entirely for Own Account. The Holder acknowledges that this Warrant
is entered into by the Holder in reliance upon such Holder’s representation to
the Company that the Warrant and the Shares (collectively, the “Securities”)
will be acquired for investment for the Holder’s own account, not as a nominee
or agent, and not with a view to the resale or distribution of any part thereof,
and that the Holder has no present intention of selling, granting any
participation in or otherwise distributing the same. By acknowledging this
Warrant, the Holder further represents that the Holder does not have any
contract, undertaking, agreement, or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Securities.
 
(c) Disclosure of Information. The Holder acknowledges that it has received all
the information it considers necessary or appropriate for deciding whether to
acquire the Securities. The Holder further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Securities.
 
(d) Investment Experience. The Holder is an investor in securities of companies
in the development stage and acknowledges that it is able to fend for itself,
can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities and recognizes that it may
realize a loss of its entire investment in the Securities. If other than an
individual, the Holder also represents it has not been organized solely for the
purpose of acquiring the Securities.
 
(e) Accredited Investor. The Holder is an “accredited investor” within the
meaning of Rule 501 of Regulation D, as presently in effect, as promulgated by
the Securities and Exchange Commission (the “SEC”) under the Act.
 
(f) Restricted Securities. The Holder understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act, only in
certain limited circumstances. In this connection, each Lender represents that
it is familiar with Rule 144, as presently in effect, as promulgated by the SEC
under the Act (“Rule 144”), and understands the resale limitations imposed
thereby and by the Act.
 
(g) Further Limitations on Disposition. Without in any way limiting the
representations set forth above, the Holder further agrees not to make any
disposition of all or any portion of the Shares unless and until the transferee
has agreed in writing for the benefit of the Company to be bound by the terms of
this Warrant, including, without limitation, this Section 5 and:
 
4

--------------------------------------------------------------------------------


 
(i) there is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or
 
(ii) the Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, that such disposition will not require
registration of such shares under the Act. It is agreed that the Company will
not require opinions of counsel for transactions made pursuant to Rule 144
except in extraordinary circumstances; or
 
(iii) if other than an individual, the Holder shall not make any disposition to
any of the Company’s competitors as such is reasonably in good faith determined
by the Company.
 
(h) Legends. It is understood that the Securities may bear the following legend:
 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.”
 
6. Covenants of the Company.
 
(a) Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters and stock
dividends) or other distribution, the Company shall mail to the Holder, at least
ten (10) days prior to such record date, a notice specifying the date on which
any such record is to be taken for the purpose of such dividend or distribution.
 
(b) Covenants as to Exercise Shares. The Company covenants and agrees that all
Shares that may be issued upon the exercise of the rights represented by this
Warrant will, upon issuance in accordance with the terms hereof, be validly
issued and outstanding, fully paid and nonassessable, and free from all taxes,
liens and charges with respect to the issuance thereof. The Company further
covenants and agrees that the Company will at all times during the Exercise
Period, have authorized and reserved, free from preemptive rights, a sufficient
number of shares of Common Stock to provide for the exercise of the rights
represented by this Warrant. If at any time during the Exercise Period the
number of authorized but unissued shares of Common Stock shall not be sufficient
to permit exercise of this Warrant, the Company will take such corporate action
as may, in the opinion of its counsel, be necessary to increase its authorized
but unissued shares of Common Stock to such number of shares as shall be
sufficient for such purposes.
 
5

--------------------------------------------------------------------------------


 
7. Adjustment of Exercise Price and Number of Shares. The number and kind of
Shares purchasable upon exercise of this Warrant and the Exercise Price shall be
subject to adjustment from time to time as follows:
 
(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the issuance but prior to the expiration of this Warrant subdivide
its Common Stock, by split-up or otherwise, or combine its Common Stock, or
issue additional shares of its Common Stock as a dividend with respect to any
shares of its Common Stock, the number of Shares issuable on the exercise of
this Warrant shall forthwith be proportionately increased in the case of a
subdivision or stock dividend, or proportionately decreased in the case of a
combination. Appropriate adjustments shall also be made to the Exercise Price
payable per share, but the aggregate Exercise Price payable for the total number
of Shares purchasable under this Warrant (as adjusted) shall remain the same.
Any adjustment under this Section 7(a) shall become effective at the close of
business on the date the subdivision or combination becomes effective, or as of
the record date of such dividend, or in the event that no record date is fixed,
upon the making of such dividend.
 
(b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization or change in the capital stock of the
Company (other than as a result of a subdivision, combination or stock dividend
provided for in Section 7(a) above), then, as a condition of such
reclassification, reorganization or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant, the kind and amount of shares
of stock and other securities or property receivable in connection with such
reclassification, reorganization or change by a holder of the same number and
type of securities as were purchasable as Shares by the Holder immediately prior
to such reclassification, reorganization or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities or property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the Exercise Price per
Share payable hereunder, provided the aggregate Exercise Price shall remain the
same.
 
(c) Upon Issuance of Additional Shares of Common Stock. 
 
(i) In the event the Company shall after the date of this Warrant issue
Additional Shares of Common Stock (hereafter defined), without consideration or
for a consideration per share less than the Exercise Price in effect immediately
prior to such issuance, then, and in each such case, the Exercise Price shall be
reduced, concurrently with such issuance, to the consideration per share
received by the Company in the issuance triggering the adjustment set forth in
this Section 7(c).
 
6

--------------------------------------------------------------------------------




 
(ii) For purposes of this Section 7(c), the following definitions shall apply:
 
(1) “Option” shall mean rights, options or warrants to subscribe for, purchase
or otherwise acquire Common Stock or Convertible Securities (as defined).
 
(2) “Convertible Securities” shall mean any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock.
 
(3) “Additional Shares of Common Stock” shall mean all shares of Common Stock
issued (or, pursuant to subparagraph (iii) below, deemed to be issued) by the
Company after the date of this Warrant, other than shares of Common Stock issued
or issuable (or pursuant to subparagraph (iii) below, deemed to be issued):
 
(A) upon the exercise or conversion of Options or Convertible Securities issued
and outstanding as of the date of this Warrant;
 
(B) to directors of, employees of, and consultants of the Company pursuant to
restricted stock purchase agreements, stock option plans, or similar
arrangements if approved by the Board of Directors of the Company in its
reasonable discretion;
 
(iii) If the Company at any time or from time to time after the date of this
Warrant shall issue any Options or Convertible Securities, then the maximum
number of shares of Common Stock (as set forth in the instrument relating
thereto without regard to any provision contained therein for a subsequent
adjustment of such number) issuable upon the exercise of such Options or, in the
case of Convertible Securities and Options therefor, the conversion or exchange
of such Convertible Securities, shall be deemed to be Additional Shares of
Common Stock issued as of the time of such issuance, provided that in any such
case in which shares are deemed to be issued:
 
(1) No further adjustment in the Conversion Price shall be made upon the
subsequent issuance of Convertible Securities or shares of Common Stock upon the
exercise of such Options or conversion or exchange of such Convertible
Securities;
 
(2) If such Options or Convertible Securities by their terms provide, with the
passage of time or otherwise, for any change in the consideration payable to the
Company, or decrease in the number of shares of Common Stock issuable, upon the
exercise, conversion or exchange thereof, the Exercise Price and any subsequent
adjustments thereon shall be recomputed to reflect such change(s) as if such
change(s) had been in effect as of the original issue thereof (or the occurrence
of the record date with respect thereto); and
 
(3) No readjustment pursuant to clause (2) above shall have the effect of
increasing the Conversion Price to an amount which exceeds the Conversion Price
that would have resulted from any other issuances of Additional Shares of Common
Stock and any other adjustments provided for herein between the original
adjustment date and such readjustment date.
 
7

--------------------------------------------------------------------------------


 
(iv) For purposes of this Section 7(c), the consideration received by the
Company for the issuance of any Additional Shares of Common Stock shall be
computed as follows:
 
(1) Such consideration shall:
 
(A) insofar as it consists of cash, be computed at the aggregate of cash
received by the Company in connection with such issuance;
 
(B) insofar as it consists of property other than cash, be computed at the fair
market value thereof at the time of such issuance, as is reasonably determined
by the Board of Directors of the Company; and
 
(C) in the event Additional Shares of Common Stock are issued together with
other shares of securities or other assets of the Company for consideration
which covers both, be the proportion of such consideration so received, computed
as provided in clauses (1) and (2) above, as is reasonably determined by the
Board of Directors of the Company.
 
(2) The consideration per share received by the Company for Additional Shares of
Common Stock deemed to have been issued pursuant to subparagraph (iii) above,
relating to Options and Convertible Securities, shall be determined by dividing:
 
(A) the total amount, if any, received or receivable by the Company as
consideration for the issuance of such Options or Convertible Securities, plus
the minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Company upon
the exercise of such Options or the conversion or exchange of such Convertible
Securities, or in the case of Options for Convertible Securities, the exercise
of such Options for Convertible Securities and the conversion or exchange of
such Convertible Securities, by
 
(B) the maximum number of shares of Common Stock (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such number) issuable upon the exercise of such
Options or the conversion or exchange of such Convertible Securities.
 
(d) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event and
of the number of Shares or other securities or property thereafter purchasable
upon exercise of this Warrant.
 
8. Choice of Law, Venue and Forum. This Agreement, the entire relationship of
the parties hereto, and any litigation between the parties (whether grounded in
contract, tort, statute, law or equity) shall be governed by, construed in
accordance with, and interpreted pursuant to the laws of the State of Texas,
without giving effect to its choice of laws principles. Exclusive venue for any
litigation between the parties hereto shall be in Harris County, Texas, and
shall be brought in the State District Courts of Harris County, Texas, or in the
United States District Court for the Southern District of Texas, Houston
Division. The parties hereto waive any challenge to personal jurisdiction or
venue (including without limitation a challenge based on inconvenience) in
Harris County, Texas, and specifically consent to the jurisdiction of the State
District Courts of Harris County and the United States District Court for the
Southern District of Texas, Houston Division.
 
8

--------------------------------------------------------------------------------


 
9. Successors and Assigns. The terms and provisions of this Warrant and the
Purchase Agreement shall inure to the benefit of, and be binding upon, the
Company and the holders hereof and their respective successors and assigns.
 
10. Titles and Subtitles. The titles and subtitles used in this Warrant are used
for convenience only and are not to be considered in construing or interpreting
this Warrant.
 
11. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, and if not
so confirmed, then on the next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the respective parties at the following
addresses (or at such other addresses as shall be specified by notice given in
accordance with this Section 11):
 
If to the Company:
Trulite, Inc.
1401 McKinney Street, Suite 900
Houston, Texas 77010
Attention: President
If to Holder:
___________________
___________________
___________________



 
12. Finder’s Fee. The Holder agrees to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability or
asserted liability) for which the Holder or any of its officers, partners,
employees or representatives is responsible. The Company agrees to indemnify and
hold harmless the Holder from any liability for any commission or compensation
in the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
 
9

--------------------------------------------------------------------------------


 
13. Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Warrant, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.
 
14. Entire Agreement; Amendments and Waivers. This Warrant and any other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof. Nonetheless, any term of this Warrant may be amended and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and the Holder; or if this Warrant has been assigned in part, by the
holders or rights to purchase a majority of the shares originally issuable
pursuant to this Warrant.
 
15. Severability. If any provision of this Warrant is held to be unenforceable
under applicable law, such provision shall be excluded from this Warrant and the
balance of the Warrant shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.
 
[Signature Page Follows]
 
10

--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 
COMPANY:
 
Trulite, Inc.
 
(a Delaware corporation)
 
By:
 
 
Title:
 
 
Address:
1401 McKinney, Suite 900
   
Houston, Texas 77010

 

 
ACKNOWLEDGED AND AGREED:
 


HOLDER:
 

 

--------------------------------------------------------------------------------

[holder]


Signature Page

--------------------------------------------------------------------------------









NOTICE OF EXERCISE
 
Trulite, Inc.
Attention: Corporate Secretary
 
The undersigned hereby elects to purchase, pursuant to the provisions of the
Warrant, as follows:
_____________ shares of Common Stock pursuant to the terms of the attached
Warrant, and [(a) tenders herewith payment in cash of the Exercise Price of such
Shares in full, or (b) elects to make a “cashless” exercise in accordance with
the provisions of Section 3(a) of the attached warrant], together with all
applicable transfer taxes, if any.
 
The undersigned hereby represents and warrants that Representations and
Warranties in Section 5 hereof are true and correct as of the date hereof.
 
 

  HOLDER:      
Date:___________________
By:_______________________________________
 
   
Address:_____________________________________
 
________________________________
 
________________________________
   
Name in which shares should be registered:
 



 

--------------------------------------------------------------------------------



 
ASSIGNMENT FORM
 
(To assign the foregoing Warrant, execute this form and supply required
information. Do not use this form to purchase shares.)
 
For Value Received, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to
 
Name:
 
(Please Print)
 
Address:
 
 
(Please Print)
 
Dated:
_________________________
   
Holder’s
Signature:
_______________________________________    
Holder’s
 
Address:
_______________________________________

 
 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant. Officers of corporations and those acting in
a fiduciary or other representative capacity should provide proper evidence of
authority to assign the foregoing Warrant.





